COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-13-00189-CV


SOUTHWEST FENTER, INC. D/B/A                                        APPELLANT
LAMBERT'S ORNAMENTAL IRON
WORK

                                         V.

FLORENTIONO BARAJAS                                                   APPELLEE


                                     ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered appellant’s “Unopposed Motion To Dismiss Appeal.”

It is the court’s opinion that the motion should be granted; therefore, we dismiss

the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      The stay of the trial court proceedings in cause number 2012-008340-1,

styled Florentino Barajas v. Southwest Fenter, Inc. dba Lambert’s Ornamental



      1
       See Tex. R. App. P. 47.4.
Iron Work, pending in the County Court at Law No. 1 of Tarrant County, Texas, is

hereby lifted.

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                 PER CURIAM

PANEL: LIVINGSTON, GARDNER, and GABRIEL, JJ.

DELIVERED: November 7, 2013




                                      2